DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment filed 13 November 2020 has been entered.  Claims 1, 3-11, 14-19, and 21-29 remain pending in the present application, with claims 24-29 being withdrawn from consideration, and claims 2, 12-13, and 20 having been cancelled.  Applicant’s amendments to the Specification and Claims have overcome each and every objection and 112(a), 112(b), and 101 rejections previously set forth in the Non-Final Office Action dated 13 July 2020.  Any new and/or pending objections and/or rejections can be found in the Office Action below.  

Response to Arguments
Applicant's arguments filed 13 November 2020 have been fully considered but they are not persuasive.
Regarding Applicant’s contention “that the claims are not intended to invoke section 35 U.S.C. §112(f) and it is improper to construe them under that section” (see Pg. 13 of Applicant’s response), the Examiner respectfully disagrees.  As previously noted in the Non-Final Office Action dated 13 July 2020, and as set forth in the Office Action below, the contended limitations fail to recite sufficient structure.  Furthermore, and for example, Applicant’s disclosure describes the claimed “data processing system” software, or a combination of both (emphasis added - see at least: Paragraph [0019] of Applicant’s Specification).  Because the broadest reasonable interpretation of the “data processing system” encompasses only software, even when read in light of Applicant’s original disclosure, the interpretation under 35 U.S.C. 112(f) of this limitation and other similar limitations is respectfully maintained.  Furthermore, it is noted that Applicant has not amended the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) (e.g., by reciting sufficient structure to perform the claimed function), nor has Applicant presented present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f).  As such, the interpretation of the claim limitations under 35 U.S.C. 112(f) is respectfully maintained.
Regarding Applicant’s argument that neither of the prior art references of Kim (US 2017/0168497) nor Kleve (US 2015/0120178) “describe a camera on a smart phone that captures an image of an object on the vehicle, and neither describes control, through a user interface of the vehicle, of one or more applications executing on the smart phone” (see Pg. 14 of Applicant’s response), this argument is moot as neither Kim nor Kleve has been relied upon as reference for teaching the contended limitations.  Rather, and as discussed in the Office Action below, Reed et al. (US 9,477,894 B1) has been relied upon to teach that a camera on a smart phone captures an image of an object on the vehicle in order to obtain object data regarding the size of the object, and Wright, JR. (US 2015/0142261 A1) has been relied upon to teach the feature of controlling, through a user interface of the vehicle, of one or more applications executing on the smart phone.  Nevertheless, the Examiner respectfully disagrees with .

Claim Objections
Claim 7 is objected to because of the following informalities: the claim concludes with two period punctuation marks.  Accordingly, it appears Applicant intended “the smart phone..” to read --the smart phone.--.  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “data processing system” in claims 1, 3-11, 14-19, and 
For example, with regards to the “data processing system”, Applicant Specification appears to describe the system as being hardware, software, or a combination of both (see at least: Paragraph [0019]).  Accordingly, the “data processing system” has been understood as being a computer component (e.g., a processor), or equivalents thereof, that is programmed to perform the associated functions being claimed.  Similarly, the “mobile application” is understood as a processor, or equivalents thereof, that executes the mobile application to allow the processor to perform the associated function. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 6 recites, in part, “wherein the user enters the object data through a user interface on the mobile application.”  However, claim 1, from which claim 6 is dependent, had previously established that “the object data is based on a captured image of the object on the vehicle, and the captured image is obtained through a camera on the smart phone.”  Accordingly, it is unclear how the object data that is based on a captured image is now data that is being entered by a user through a user interface.  Appropriate correction and/or clarification is respectfully requested.  For purposes of examination in this Office Action, it is understood that claim 6 is directed to an alternative technique for retrieving the object data in that the data (object size/height) is entered by a user through a user interface of the smart phone rather than the object data being based on a captured image of the object on the vehicle that is obtained through a camera on the smart phone.  This interpretation is consistent with Applicant’s original disclosure (see at least: Paragraphs [0004], last 6 lines; Paragraph [0020]).
Claim 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 16 recites, in part, “wherein the user enters the object data through a user interface on the mobile application.”  However, claim 10, from which claim 16 is dependent, had previously established that “the object data is based on a captured image of the object on the vehicle, and the captured image is obtained through a camera on the smart phone.”  Accordingly, it is unclear how the object data that is based on a captured image is now data that is being entered by a user through a user interface.  Appropriate correction and/or clarification is respectfully requested.  For purposes of examination in this Office Action, it is understood that claim 16 is directed to an alternative technique for retrieving the object data in that the data (object size/height) is entered by a user through a user interface of the smart phone rather than the object data being based on a captured image of the object on the vehicle that is obtained through a camera on the smart phone.  This interpretation is consistent with Applicant’s original disclosure (see at least: Paragraphs [0004], last 6 lines; Paragraph [0020]).
Claim 22 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 22 recites, in part, “wherein the user enters the object data through a user interface on the mobile application.”  However, claim 19, from which claim 22 is dependent, had previously 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3, 10-11, 19, and 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (U.S. Publication No. US 2017/0168497 A1) in view of Reed et al. (U.S. Patent No. 9,477,894 B1) and Wright, JR. (U.S. Publication No. 2015/0142261 A1), based on the claim language as best understood by the Examiner.

Regarding Claim 1:
Kim discloses a machine implemented method (see at least: Kim, Abstract, Paragraph [0055], and Fig. 8) comprising: 
receiving object data representing an object size of an object placed on a vehicle (see at least: Kim, Paragraphs [0038], [0040], [0046], [0055]); 
storing the object data for use by a data processing system coupled to the vehicle (see at least: Kim, Paragraph [0047], [0058]); 
capturing a first set of data using a set of one or more sensors on the vehicle, the set of one or more sensors coupled to the data processing system (see at least: Kim, Paragraphs [0049]-[0050], [0060]-[0061], and Fig. 3); 
determining, by the data processing system, a size of a space in an expected path of travel of the vehicle, the size determined from the first set of data (see at least: Kim, Paragraphs [0049]-[0050], [0052], [0060]-[0061], [0063]);
comparing, by the data processing system, the size of the space to the object size to determine whether the vehicle, with the object placed on the vehicle, can pass through the space (see at least: Kim, Paragraphs [0052]-[0053], [0059], [0063]-[0064]);
generating, through a user interface of the vehicle, a warning to the user of the vehicle that the vehicle will not pass through the space in response to determining, from the comparison of the size of the space to the object size, that the vehicle will not pass through the space (see at least: Kim, Paragraphs [0008], [0044], [0052]-[0053], [0059], [0064], and Claim 2); and
causing the vehicle to stop or change its path to avoid the space when the vehicle continues on the path toward the space after the warning is generated (see at least: Kim, Paragraphs [0054], [0066]). 
Kim does not appear to be explicit with regards to:
wherein the object data is received from a smart phone of a user of the vehicle and the object data is based on a captured image of the object on the vehicle, and the captured image is obtained through a camera on the smart phone; and
controlling, through the user interface of the vehicle, one or more applications executing on the smart phone.
Generally, Kim discloses various technique for receiving object data representing an object size of an object placed on a vehicle, including having a user enter the object data using a user interface of the vehicle (see at least: Kim, Paragraphs [0009], [0040]).  Similar to Kim, Reed teaches an invention for teaches an invention for receiving object data about an object on a vehicle, and identifying a size of a space on a path of the vehicle, and comparing the size of the space with the object data in order to make a determination regarding whether or not a vehicle, with the object on it, can pass through the space (see at least: Reed, Abstract; Col. 3, lines 19-33, Col. 5, lines 19-40).  Additionally, similar to Kim, Reed teaches receiving the object data representing the receiving object data representing an object size of an object placed on a vehicle wherein the object data is received from a smart phone of a user of the vehicle and the object data is based on a captured image of the object on the vehicle, and the captured image is obtained through a camera on the smart phone (see at least: Reed, Col. 8, lines 24-37 & lines 60-62, Col. 10, lines 33-55, Col. 11, lines 14-18, Col. 12, lines 1-12; and Fig. 3).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the teachings of Reed in the invention of Kim in order to provide the capability of having the object data be received from a smart phone of a user based on an image captured by a camera of the smart phone.  The claim would have been obvious because a particular known technique of utilizing a smart phone to provide object data about an object on a vehicle for making a determination about whether or not the vehicle with the object on it can safely pass through a space was recognized as part of the ordinary capabilities of one skilled in art, and applying the known technique would have yielded predictable results of obtaining the object data as required by Kim.  Additionally, one would have been motivated to incorporate the teachings of Reed in the invention of Kim because it would have provided for convenient and intuitive user interaction with the invention of Kim by 
Cumulatively, the combination of Kim and Reed teach an invention in which a smart phone of a user of a vehicle is paired with the vehicle (see at least: Reed, Col. 8, lines 49-57), and that the user interface of the vehicle is a user interface that allows the user to control functions of a multimedia system of the vehicle, such as a navigation system, an audio system, or operate main functions of the vehicle (see at least: Kim, Paragraph [0033], [0044]).  Wright teaches that when a smart phone of a user is paired with a vehicle, the smart phone can be used to control certain features of the vehicle (e.g., unlocking vehicle doors), and in turn, the vehicle can control certain features of the smart phone through an onboard audio and infotainment system (see at least: Wright, Paragraphs [0028]-[0030]).  Accordingly, Wright teaches controlling, through the user interface of the vehicle, one or more applications executing on the smart phone (see at least: Wright, Paragraphs [0006], [0029]-[0032]).  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have further incorporated the teachings of Wright in the invention of the combination of Kim and Reed in order to provide the additional functionality taught by Wright when the smart phone and the vehicle are paired.  The claim would have been obvious because a particular known technique of allowing a smart phone and a vehicle’s onboard computing systems to communication with each other, and particularly allowing a user interface of the vehicle to control one or more application executing on the smart phone, was recognized as part of the ordinary capabilities of one 

Regarding Claim 3:
Modified Kim teaches the method as in claim 1, wherein the first set of data comprises one or more images and the set of one or more sensors includes one or more cameras (see at least: Kim, Paragraphs [0050], [0061]; additionally, also see Reed, Col. 5, lines 19-40). 

Regarding Claim 10:
Kim discloses an assisted driving system (see at least: Kim, Abstract, and Figs. 1 & 3) comprising: 
a vehicle (vehicle 100) having a set of one or more sensors to capture a first set of data that show an expected path of travel of the vehicle (see at least: Kim, Paragraphs [0032], [0049]-[0050]); 
a user interface (display unit 300 and input unit 303) configured to receive object data, the object data representing an object size of an object placed on the vehicle (see at least: Kim, Paragraphs [0009], [0038], [0040], [0046], [0055]); 
a data processing system (at least processor 317 and memory 315) coupled to the interface to receive and store the object data and coupled to the set of one or more sensors (see at least: Kim, Paragraph [0038], [0040], [0046]-[0047], [0055], [0058], and Fig. 3), the data processing system configured to determine a size of a space in the expected path and to determine whether the vehicle, with the object placed on the vehicle, can fit through the space (see at least: Kim, Paragraphs [0049]-[0050], [0052]-[0053], [0059]-[0061], [0063]-[0064]);
a user interface (at least display unit 300 and input unit 303) of the vehicle, the user interface including a display device coupled to the data processing system, the user interface to generate a warning that the vehicle will not pass through the space in response to determining that the vehicle cannot fit through the space (see at least: Kim, Paragraphs [0008], [0044], [0052]-[0053], [0059], [0064], and Claim 2); and
a braking system (vehicle brakes) coupled to the data processing system, the data processing system configured to cause the vehicle to stop or change its path to avoid the space when the vehicle continues on the path toward the space after the warning is generated (see at least: Kim, Paragraphs [0054], [0066]). 
Kim does not appear to be explicit with regards to having an interface for receiving the object data being distinct from the user interface of the vehicle, and as such, Kim does not appear explicit regarding the system comprising:
an interface configured to receive object data, the object data representing an object size of an object placed on the vehicle wherein the object data is received from a smart phone of a user of the vehicle and the object data is based on a captured image of the object on the vehicle, and the captured image is obtained through a camera on the smart phone; and
wherein the user interface of the vehicle is configured to control one or more applications executing on the smart phone.
Generally, Kim discloses various technique for receiving object data representing an object size of an object placed on a vehicle, including having a user enter the object data using a user interface of the vehicle (see at least: Kim, Paragraphs [0009], [0040]).  Similar to Kim, Reed teaches an invention for teaches an invention for receiving object data about an object on a vehicle, and identifying a size of a space on a path of the vehicle, and comparing the size of the space with the object data in order to make a determination regarding whether or not a vehicle, with the object on it, can pass through the space (see at least: Reed, Abstract; Col. 3, lines 19-33, Col. 5, lines 19-40).  Additionally, similar to Kim, Reed teaches receiving the object data representing the object size of the object placed on the vehicle by way of a user entering the object data using a user interface of the vehicle (see at least: Reed, Col. 7, lines 42-46).  In addition to allowing the user to enter the object using the user interface of the vehicle, Reed further teaches an interface (e.g., wireless communication module) configured to receive the object data, the object representing an object size/height, and that the object height be obtained using a mobile device (smart phone) of the user (see at least: Reed, Col. 8, lines 5-57).  Accordingly, Reed teaches an interface (wireless communication module 56) configured to receive object data, the object data representing an object size of an object placed on the vehicle wherein the object data is received from a smart phone of a user of the vehicle and the object data is based on a captured image of the object on the vehicle, and the captured image is obtained through a camera on the smart phone (see at least: Reed, Col. 8, lines 5-4, lines 24-37 & lines 49-62, Col. 10, lines 33-55, Col. 11, lines 14-18, Col. 12, lines 1-12; and Fig. 3).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the teachings of Reed in the invention of Kim in order to provide the capability of having the object data be received from a smart phone of a user based on an image captured by a camera of the smart phone.  The claim would have been obvious because a particular known technique of utilizing a smart phone to provide object data about an object on a vehicle for making a determination about whether or not the vehicle with the object on it can safely pass through a space was recognized as part of the ordinary capabilities of one skilled in art, and applying the known technique would have yielded predictable results of obtaining the object data as required by Kim.  Additionally, one would have been motivated to incorporate the teachings of Reed in the invention of Kim because it would have provided for convenient and intuitive user interaction with the invention of Kim by using the user’s smart phone to provide the necessary object data, and would have reduced a possibility of an erroneous input of object size/height information compared to manually inputting the object data (object size/height).
Cumulatively, the combination of Kim and Reed teach an invention in which a smart phone of a user of a vehicle is paired with the vehicle (see at least: Reed, Col. 8, lines 49-57), and that the user interface of the vehicle is a user interface that allows the user to control functions of a multimedia system of the vehicle, such as a navigation system, an audio system, or operate main functions of the vehicle (see at least: Kim, wherein the user interface of the vehicle is configured to control one or more applications executing on the smart phone (see at least: Wright, Paragraphs [0006], [0029]-[0032]).  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have further incorporated the teachings of Wright in the invention of the combination of Kim and Reed in order to provide the additional functionality taught by Wright when the smart phone and the vehicle are paired.  The claim would have been obvious because a particular known technique of allowing a smart phone and a vehicle’s onboard computing systems to communication with each other, and particularly allowing a user interface of the vehicle to control one or more application executing on the smart phone, was recognized as part of the ordinary capabilities of one skilled in the art, and applying the known technique would have yielded predictable results.  Furthermore, one would have been motivated to incorporate these teachings of Wright because it would have promoted safe driving by limiting use of the smart phone while driving such that a driver can only operate the smart phone by using controls available through a user interface of the vehicle (see at least: Wright, Paragraph [0001], [0031]-[0032]).  

Regarding Claim 11:
the assisted driving system as in claim 10 wherein the interface comprises one of a wired connection or a wireless connection (see at least: Reed, Col. 8, lines 49-57; additionally, also see at least: Wright, Paragraphs [0029], [0041]).

Regarding Claim 19:
A non-transitory machine-readable medium storing executable computer program instructions which when executed cause a method to be performed (see at least: Kim, Abstract, Paragraphs [0025], [0055], and Fig. 8), the method comprising: 
receiving object data representing an object size of an object placed on a vehicle (see at least: Kim, Paragraphs [0038], [0040], [0046], [0055]); 
storing the object data for use by a data processing system coupled to the vehicle (see at least: Kim, Paragraph [0047], [0058]); 
capturing a first set of data using a set of one or more sensors on the vehicle, the set of one or more sensors coupled to the data processing system (see at least: Kim, Paragraphs [0049]-[0050], [0060]-[0061], and Fig. 3); 
determining, by the data processing system, a size of a space in an expected path of travel of the vehicle, the size determined from the first set of data (see at least: Kim, Paragraphs [0049]-[0050], [0052], [0060]-[0061], [0063]);
comparing, by the data processing system, the size of the space to the object size to determine whether the vehicle, with the object placed on the vehicle, can pass through the space (see at least: Kim, Paragraphs [0052]-[0053], [0059], [0063]-[0064]);
generating, through a user interface of the vehicle, a warning to the user of the vehicle that the vehicle will not pass through the space in response to determining, from the comparison of the size of the space to the object size, that the vehicle will not pass through the space (see at least: Kim, Paragraphs [0008], [0044], [0052]-[0053], [0059], [0064], and Claim 2); and
causing the vehicle to stop or change its path to avoid the space when the vehicle continues on the path toward the space after the warning is generated (see at least: Kim, Paragraphs [0054], [0066]). 
Kim does not appear to be explicit with regards to:
wherein the object data is received from a smart phone of a user of the vehicle and the object data is based on a captured image of the object on the vehicle, and the captured image is obtained through a camera on the smart phone; and
controlling, through the user interface of the vehicle, one or more applications executing on the smart phone.
Generally, Kim discloses various technique for receiving object data representing an object size of an object placed on a vehicle, including having a user enter the object data using a user interface of the vehicle (see at least: Kim, Paragraphs [0009], [0040]).  Similar to Kim, Reed teaches an invention for teaches an invention for receiving object data about an object on a vehicle, and identifying a size of a space on a path of the vehicle, and comparing the size of the space with the object data in order to make a determination regarding whether or not a vehicle, with the object on it, can pass through the space (see at least: Reed, Abstract; Col. 3, lines 19-33, Col. 5, lines 19-40).  Additionally, similar to Kim, Reed teaches receiving the object data representing the receiving object data representing an object size of an object placed on a vehicle wherein the object data is received from a smart phone of a user of the vehicle and the object data is based on a captured image of the object on the vehicle, and the captured image is obtained through a camera on the smart phone (see at least: Reed, Col. 8, lines 24-37 & lines 60-62, Col. 10, lines 33-55, Col. 11, lines 14-18, Col. 12, lines 1-12; and Fig. 3).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the teachings of Reed in the invention of Kim in order to provide the capability of having the object data be received from a smart phone of a user based on an image captured by a camera of the smart phone.  The claim would have been obvious because a particular known technique of utilizing a smart phone to provide object data about an object on a vehicle for making a determination about whether or not the vehicle with the object on it can safely pass through a space was recognized as part of the ordinary capabilities of one skilled in art, and applying the known technique would have yielded predictable results of obtaining the object data as required by Kim.  Additionally, one would have been motivated to incorporate the teachings of Reed in the invention of Kim because it would have provided for convenient and intuitive user interaction with the invention of Kim by 
Cumulatively, the combination of Kim and Reed teach an invention in which a smart phone of a user of a vehicle is paired with the vehicle (see at least: Reed, Col. 8, lines 49-57), and that the user interface of the vehicle is a user interface that allows the user to control functions of a multimedia system of the vehicle, such as a navigation system, an audio system, or operate main functions of the vehicle (see at least: Kim, Paragraph [0033], [0044]).  Wright teaches that when a smart phone of a user is paired with a vehicle, the smart phone can be used to control certain features of the vehicle (e.g., unlocking vehicle doors), and in turn, the vehicle can control certain features of the smart phone through an onboard audio and infotainment system (see at least: Wright, Paragraphs [0028]-[0030]).  Accordingly, Wright teaches controlling, through the user interface of the vehicle, one or more applications executing on the smart phone (see at least: Wright, Paragraphs [0006], [0029]-[0032]).  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have further incorporated the teachings of Wright in the invention of the combination of Kim and Reed in order to provide the additional functionality taught by Wright when the smart phone and the vehicle are paired.  The claim would have been obvious because a particular known technique of allowing a smart phone and a vehicle’s onboard computing systems to communication with each other, and particularly allowing a user interface of the vehicle to control one or more application executing on the smart phone, was recognized as part of the ordinary capabilities of one 

Regarding Claim 21:
Modified Kim teaches the non-transitory machine-readable medium as in claim 19 wherein the first set of data comprises one or more images and the set of one or more sensors includes one or more cameras (see at least: Kim, Paragraphs [0050], [0061]; additionally, also see Reed, Col. 5, lines 19-40).

Regarding Claim 22:
Modified Kim teaches the non-transitory machine-readable medium as in claim 19 wherein the object data is received through a mobile application on the smart phone and the mobile application is configured to provide the object data to the data processing system through either a wired connection or a wireless connection and wherein the user enters the object data through a user interface on the mobile application (see at least: Reed, Col. 8, lines 49-62, Col. 9, lines 23-35, Col. 10, lines 33-55).  

Regarding Claim 23:
the non-transitory machine-readable medium as in claim 22 wherein the smart phone is configured to unlock the vehicle (see at least: Wright, Paragraphs [0029], [0037]).

Claims 4-9 and 14-18 are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Reed and Wright (hereinafter referred to as ‘modified Kim’) as applied to claims 1 and 10, respectively above, and further in view of Bjoern (German Patent Publication No. DE 102010012662 A1, with English translation provided), based on the claim language as best understood by the Examiner.

Regarding Claim 4:
While modified Kim teaches the method according to claim 1, wherein the method further comprises: generating, from the set of one or more sensors, ranging data (see at least: Kim, Paragraphs [0040], [0049]-[0050], [0060]-[0061]), and that the data processing system is configured to determine a distance between the vehicle and the space (see at least: Kim, Paragraphs [0054], [0059], [0066]), modified Kim does not appear explicit in that the distance is determined from the ranging data. 
Bjoern, similar to at least Kim, teaches an invention for determining whether a size of a space ahead of a vehicle is sufficient for the vehicle to pass (see at least: Bjoern, Paragraphs [0005], [0008]), and generating a warning in response to determining that the vehicle will not fit through the space (see at least: Bjoern, Paragraphs [0021]-[0023]).  Bjoern further teaches generating, from the set of one or more sensors, ranging data from which the data processing system is configured to determine a distance between the vehicle and the space from the ranging data (see at least: Bjoern, Paragraphs [0007], [0011], [0013], [0028], [0032]).  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have further incorporated the explicit teachings of Bjoern in the invention of modified Kim such that ranging data was used to determine a distance between the vehicle and the space.  The claim would have been obvious because a particular known technique of using ranging data to determine a distance between the vehicle and the space when determining whether the space offers sufficient clearance for the vehicle to pass safely was recognized as part of the ordinary capabilities of one skilled in the art, and applying the known technique would have yielded predictable results.  Here, Kim requires determination of a distance between the vehicle and the space, and includes the appropriate set of one or more sensors to determine this distance as taught by Bjoern.  Furthermore, one would have been motivated to further incorporate the additional teachings of Bjoern because it would have provided a more accurate determination of the size of the space using sensor data onboard the vehicle by accounting for the distance to the space (see at least: Bjoern, Paragraphs [0005], [0008], [0012]).

Regarding Claim 5:
Modified Kim teaches the method as in claim 4, wherein the object data is received through a mobile application on the smart phone and the mobile application is configured to provide the object data to the data processing system through an interface of either a wired connection or a wireless connection (see at least: Reed, Col. 8, lines . 

Regarding Claim 6:
Modified Kim teaches the method as in claim 5, wherein the user enters the object data through a user interface on the mobile application (see at least: Reed, Col. 8, lines 49-62, Col. 9, lines 23-35, Col. 10, lines 33-55). 

Regarding Claim 7:
Modified Kim teaches the method as in claim 5, wherein the interface allows playback, through a speaker system of the vehicle, of audio content from the smart phone (see at least: Wright, Paragraphs [0002], [0031], [0049]).. 

Regarding Claim 8:
Modified Kim teaches the method as in claim 5, wherein the smart phone is configured to unlock the vehicle (see at least: Wright, Paragraphs [0029], [0037]).  

Regarding Claim 9:
Modified Kim teaches the method as in claim 4 wherein the set of one or more sensors that generate the ranging data include one of radar sensors or ultrasound sensors (see at least: Kim, Paragraph [0049]; Bjoern, Paragraphs [0011], [0030]), and wherein the data processing system is coupled to one or more braking systems to stop or slow the vehicle (see at least: Kim, Paragraph [0054], [0066]; Bjoern, Paragraphs is coupled to a steering system to steer the vehicle.  Bjoern, however, further teaches that the data processing system would have been coupled to a steering system in order to intervene briefly in steering of the vehicle and cause it to vibrate in order to haptically alert a driver of a danger due to the size of the space (see at least: Bjoern, Paragraph [0022]).  Bjoern additionally teaches that the data processing system can utilize information on the current steering angle in order to evaluate a future position of the vehicle to determine passability of an upcoming space (see at least: Bjoern, Paragraph [0035]).  Accordingly, when the data processing system is to receive steering angle data, then the data processing system would have at least implicitly been coupled to the steering system.  Additionally, Kim establishes that a steering system is to steer the vehicle (see at least: Kim, Paragraphs [0036]-[0037]), and that the data processing system would have been configured to operate various components of the vehicle system (see at least: Kim, Paragraph [0040]).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have further incorporate the teachings of Bjoern (steering intervention, haptic feedback as a form of warning through a steering wheel, and/or using current steering angle) in the invention of modified Kim.  The claim would have been obvious because a particular known technique of coupling the data processing system to a steering system of the vehicle in order to achieve the  

Regarding Claim 14:
While modified Kim teaches the assisted driving system as in claim 10, wherein the data processing system is configured to use ranging data from the set of one or more sensors (see at least: Kim, Paragraphs [0040], [0049]-[0050], [0060]-[0061]), and that the data processing system is configured to determine a distance between the vehicle and the space (see at least: Kim, Paragraphs [0054], [0059], [0066]), modified Kim does not appear explicit in that the distance is determined from the ranging data. 
Bjoern, similar to at least Kim, teaches an invention for determining whether a size of a space ahead of a vehicle is sufficient for the vehicle to pass (see at least: Bjoern, Paragraphs [0005], [0008]), and generating a warning in response to determining that the vehicle will not fit through the space (see at least: Bjoern, Paragraphs [0021]-[0023]).  Bjoern further teaches wherein the data processing system is configured to use ranging data from the set of one or more sensors to determine a distance between the vehicle and the space (see at least: Bjoern, Paragraphs [0007], [0011], [0013], [0028], [0032]).  It would have been obvious to a person of ordinary skill 

Regarding Claim 15:
Modified Kim teaches the assisted driving system as in claim 14 wherein the object data is received through a mobile application on the smart phone and the mobile application is configured to provide the object data to the data processing system through the interface (see at least: Reed, Col. 8, lines 24-37 & lines 49-62, Col. 9, lines 23-35, Col. 10, lines 33-55, Col. 11, lines 14-18, Col. 12, lines 1-12). 

Regarding Claim 16:
the assisted driving system as in claim 15 wherein the user enters the object data through a user interface on the mobile application (see at least: Reed, Col. 8, lines 49-62, Col. 9, lines 23-35, Col. 10, lines 33-55). 

Regarding Claim 17:
Modified Kim teaches the assisted driving system as in claim 15 wherein the interface allows playback, through a speaker system of the vehicle, of audio content from the smart phone (see at least: Wright, Paragraphs [0002], [0031], [0049]). 

Regarding Claim 18:
Modified Kim teaches the assisted driving system as in claim 16 wherein the smart phone is configured to unlock the vehicle (see at least: Wright, Paragraphs [0029], [0037]).  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Garrett et al. (US 2013/0238165 A1) teaches an invention for allowing a user interface of a vehicle to control one or more applications executing on a smart phone.
Hilnbrand et al. (US 2019/0287262 A1) teaches an invention similar for obtaining object data representing an object size of an object placed on a vehicle using a mobile device (e.g., smart phone) of a user, and issuing an alert when 
Hegemann et al. (US 9,495,603 B2) teaches an invention for determining whether a vehicle can pass through a space ahead, automatically intervening in a steering control system or braking control system of the vehicle based on the determination, as well as providing for automated entering of narrow spaces.
Huber (US 2013/0110346 A1) teaches an invention that allows a user to provide object data representing an object size of an object placed on a vehicle using a smart phone, with the object data being used to notify a driver when a clearance height passability of a space ahead of the vehicle is insufficient. 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NADEEM N ODEH whose telephone number is (571)272-8925.  The examiner can normally be reached on M-F, 9 a.m. - 5 p.m. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on 571.272.2706.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Nadeem Odeh/Primary Examiner, Art Unit 3669